Exhibit 10.2

 

Targeted Medical Pharma, Inc.

2980 Beverly Glen Circle

Suite 301

Los Angeles, California 9077

 



July 25, 2012

 



 

AFH Holding and Advisory, LLC

9595 Wilshire Boulevard

Suite 700

Beverly Hills, California 90212

 

Gentlemen:

 

Reference is hereby made to the letter agreement (the “Letter Agreement”), dated
as of the date hereof, by and between Targeted Medical Pharma, Inc. (the
“Company”) and AFH Holding and Advisory, LLC (“AFH Advisory”). The parties
desire to clarify the Letter Agreement and clarify their understanding of
certain provisions of the Letter Agreement as follows:

 

1.The parties acknowledge that their understanding of Paragraph 5 (“Board
Oversight”) is as follows:

 

For a period of two (2) years from the date of the Letter Agreement, AFH has the
right to disapprove of two nominees for director chosen by the board of
directors of the Company.

 

2.The parties acknowledge that their understanding of Paragraph 6 (“Advisory
Role”) is as follows:

 

With respect to any specific financing or merger/acquisition the Company engages
in during this two-year period, the Company may choose not to retain AFH as an
advisor.

 

Please acknowledge your acceptance of your agreement to the foregoing by signing
and returning to the undersigned as soon as possible a counterpart of this
letter agreement.

 

 

    Very truly yours,           TARGETED MEDICAL PHARMA, INC.                
By:  /s/ William E. Shell       Name: William E. Shell, MD
Title: Chief Executive Officer                 ACCEPTED AND AGREED TO AS OF JULY
25, 2012:             AFH Holding and Advisory, LLC                     By: /s/
Amir F. Heshmatpour       Name: Amir F. Heshmatpour       Title: Managing
Director    

 

 

 

 